Mr. Chief Justice Shepard
delivered the opinion of the Court:
The first assignment of error relates to certain special instructions refused by the court.
1. The court did not err in refusing to direct a verdict for the defendant.
There was-some evidence tending to show that the cover of the manhole was warped and did not fit, and was easily displaced when trod upon. Also that this condition had been in existence for a considerable period of time, from which the jury might have found that it would have become known to the District of Columbia by reasonably careful inspection.
*1412. The fourth and ninth instructions were rightly refused. The charge of the court covered such principles of law as were contained therein.
3. The eighth prayer, reading, “If the jury believe from the evidence that the accident to the plaintiff was caused by the faulty design or plan of the sewer trap or manhole, the verdict should be for the defendant.” This instruction was applicable to the evidence of the expert, Weller, whose evidence tended to show that the cover was faulty in plan or design because it was not as heavy as now required and had no rim to make it more difficult to remove.
The instruction should have been given. Johnston v. District of Columbia, 118 U. S. 19-21, 30 L. ed. 75-77, 6 Sup. Ct. Rep. 923.
4. The second assignment of error is founded on an exception to the testimony to the effect that there was a different and heavier sewer cover in use generally in the District of Columbia, since the earlier construction of the kind involved in this case.
The question for the jury to determine was whether the cover in question was in safe condition. It was not for them to compare it with a later type adopted by the District, and find that it might have been safe if substituted by the later construction of the better type. The responsibility cannot be made to depend on the varying opinions of juries as to what kind of structure the District of Columbia should have used in its construction.
It was not bound to insure the absolute safety of the appliances, nor is it bound to supply the best and safest, or newest, of those appliances for the purpose of securing the safety of persons coming in contact therewith.
Their obligation was to use all reasonable care and prudence for the safety of persons traveling the sidewalk, by providing them with appliances reasonably safe and suitable for their use. Washington Asphalt Block & Tile Co. v. Mackey, 15 App. D. C. 410—425; Washington & G. R. Co. v. McDade, 135 U. S. 554-570, 34 L. ed. 235-241, 10 Sup. Ct. Rep. 1044; *142Southern P. Co. v. Seley, 152 U. S. 145—153, 38 L. ed. 391—395, 14 Sup. Ct. Rep. 530.
It was error to admit this testimony.
5. The third assignment of error is founded on an exception to testimony, offered on behalf of the plaintiff, tending to show that the manhole cover in question could be displaced with slight effort by lifting or pulling the same, or by both lifting and pulling the cover.
This exception is not well taken.
The evidence tended to shed light upon the question whether the manhole could be displaced by stepping upon it, and the jury would not likely be misled.
For the errors pointed out above, the judgment is reversed, with costs, and the cause remanded for further proceedings.

Reversed and remanded.

Mr. Justice Bobb dissenting.